




EXHIBIT 10.1


TWELFTH AMENDMENT TO
AMENDED AND RESTATED PRIVATE LABEL
CONSUMER CREDIT CARD PROGRAM AGREEMENT


This Twelfth Amendment to Amended and Restated Private Label Consumer Credit
Carder Program Agreement (the “Amendment”) is entered into and effective as of
January 13, 2014, by and between GE Capital Retailer Bank (“Bank”), Select
Comfort Corporation (“Select Comfort”) and Select Comfort Retail Corporation
(“SCRC” and collectively with Select Comfort, “Retailer”), and amends that
certain Amended and Restated Private Label Consumer Credit Card Program
Agreement, dated as of December 14, 2005 (as amended, modified and supplemented
from time to time, the “Agreement”), among such parties. Capitalized terms used
herein and not otherwise defined have the meaning given in the Agreement.
WHEREAS, Bank and Retailer wish to amend the Agreement to add provisions to
reflect the parties’ mutual expectations regarding any third party vendor
Retailer may retain to the extent such vendor may have access to consumer
information generated through the Program.
NOW, THEREFORE, in consideration of the mutual promises and subject to the terms
and conditions hereinafter set forth, the parties hereby agree as follows:
I. AMENDMENTS TO THE AGREEMENT
1.1    Addition of Section 13.20. A new Section 13.20 is hereby added to the
Agreement as follows:
“13.20    Third Party Vendor. Notwithstanding the provisions of Section 13.3,
Bank agrees that Retail may, from time to time and without the prior consent of
Bank, engage one or more third party vendors and/or contractors in connection
with the assertion of Retailer’s rights or performance of Retailer’s obligations
hereunder, in each case on behalf of the Retailer; provided that Retailer
acknowledges and agrees that the following terms and conditions shall apply with
respect to any such third party vendor or contractor Retailer engages in any
capacity in connection with its rights or obligations hereunder if such third
party would receive or have access to any non-public personal information about
any Cardholder or applicant, including, but not limited to, through the
operation of the Retailer Website (each such third party is referred to herein
as a “Third Party Vendor”):
(i) prior to engaging any Third Party Vendor, Retailer shall (x) notify Bank of
its intention to engage such Third Party Vendor, and (y) ensure that such Third
Party Vendor has sufficient controls in place to comply with clauses (iii) and
(iv) below;
(ii) for each Third Party Vendor authorized to process Credit Card transactions
through the Retailer Website, the terms and conditions of this Agreement,
including those applicable to settlement, chargeback rights and indemnities,
shall apply to all transactions in which such Third Party Vendor processes any
Credit Card transaction or otherwise participates in the Program on behalf of
Retailer and Retailer shall have the same responsibility and liability under
this Agreement with respect to such transactions and participation as if
Retailer had accepted the Account and sold the merchandise and/or services;




--------------------------------------------------------------------------------




(iii) without limiting the preceding clause (ii), Retailer shall be responsible
for each Third Party Vendor’s compliance with the provisions of Sections 13.1(a)
and 13.5(c) notwithstanding that Bank, and not Retailer, may have provided the
applicable Cardholder Information to such Third Party Vendor;
(iv) the provisions of Section 13.5(d) shall apply to the Third Party Vendor and
any breach of its systems, and Retailer shall be responsible for satisfying the
obligations of the “Affected Party” in any case in which there has been any
actual or threatened breach of such Third Party Vendor’s systems;
(v) as between Bank and the Third Party Vendor, Bank is and shall remain the
sole and exclusive owner of all right, title and interest in and to all
Cardholder Information provided, however, that under no circumstance will
Cardholder Information be deemed to include information received by Retailer or
the Third Party Vendor separate and apart from the Program or New Program, even
if such information is in whole or in part identical to any such information
received by Bank through the Program or New Program, including information
received by Bank as part of Credit Card applications. Such independently
developed information shall not be subject to the use restrictions set forth
herein and may be used by Retailer and the Third Party Vendor in any lawful
manner and for any lawful purpose.;
(vi) to the extent the Third Party Vendor has access to Cardholder Information
in connection with the processing of Credit Card transactions, including through
the Retailer Website, it shall only use such Cardholder Information for the
limited purpose of processing Credit Card transactions through the Retailer
Website, and shall not, without the express written consent of Bank, in each
instance, commingle any Cardholder Information with any other data or
information; and
(vii) Bank may terminate or suspend the functionality of the Credit Cards on the
Retailer Website at any time upon notice to Retailer if Bank determines that (x)
such Third Party Vendor is failing to comply in all material respects with (1)
the terms of the Agreement, as applicable to it through this Section 13.20, or
(2) applicable law, or (y) allowing the Third Party Vendor to continue to
receive or have access to Cardholder Information, including in connection with
processing Credit Card transactions through the Retailer Website, is likely to
result in reputational or business harm to Bank.
II. GENERAL
2.1    Authority for Amendment. The execution, delivery and performance of this
Amendment has been duly authorized by all requisite corporate action on the part
of Retailer and Bank and upon execution by all parties, will constitute a legal,
binding obligation thereof.
2.2    Effect of Amendment. Except as specifically amended hereby, the
Agreement, and all terms contained therein, remains in full force and effect. In
the case of any conflict between the terms of this Amendment and the Agreement,
the terms of this Amendment shall control. The Agreement, as amended by this
Amendment, constitutes the entire understanding of the parties with respect to
the subject matter hereof.


2




--------------------------------------------------------------------------------




2.3    Binding Effect; Severability. Each reference herein to a party hereto
shall be deemed to include its successors and assigns, all of whom shall be
bound by this Amendment and in whose favor the provisions of this Amendment
shall inure. In case any one or more of the provisions contained in this
Amendment shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.
2.4    Further Assurances. The parties hereto agree to execute such other
documents and instruments and to do such other and further things as may be
necessary or desirable for the execution and implementation of this amendment
and the consummation of the transactions contemplated hereby and thereby.
2.5    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Utah.
2.6    Counterparts. This Amendment may be executed in counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one agreement.
IN WITNESS WHEREOF, Bank and Retailer have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
written above.


SELECT COMFORT CORPORATION




By: /s/ Mark A. Kimball
Name: Mark A. Kimball
Title: SVP, Chief Legal & Risk Officer


GE CAPITAL RETAIL BANK






By: /s/ Glenn P. Marino
Name: Glenn P. Marino
Title: EVP
SELECT COMFORT RETAIL CORP.




By: /s/ Mark A. Kimball
Name: Mark A. Kimball
Title: SVP, Chief Legal & Risk Officer
 

































3


